Citation Nr: 1014767	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1946 to September 
1948.  The Veteran  died in 2006.  The appellant in this 
claim is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration. 

The appellant contends that the Veteran's death is due to his 
exposure to radiation during his service with the United 
States Army during the Occupation of Japan.  A review of the 
Veteran's service personnel records reveals that he was 
stationed in Japan from November 1946 to October 1947.  The 
Veteran's Certificate of Death shows that the immediate cause 
of death is listed as cardiopulmonary arrest, due to, or as a 
consequence of, malignant left parotid tumor, due to, or as a 
consequence of, chronic obstructive pulmonary disease.

Service connection for disability that is claimed to be 
attributable to exposure to 
ionizing radiation during service can be demonstrated by 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
it may have been manifested during service or within one year 
of separation.  Second, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed Veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2009).  Third, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Fourth, even 
if the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

As stated above, under VA regulations, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in § 3.307 or § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  

Again, the Veteran's cause of death is listed as 
cardiopulmonary arrest, due to, or as a consequence of, 
malignant left parotid tumor, due to, or as a consequence of, 
chronic obstructive pulmonary disease.  The parotid gland is 
"the largest of the three glands occurring in pairs, which 
together with numerous small glands in the mouth constitute 
the salivary glands."  Dorland's Illustrated Medical 
Dictionary 792 (31st ed. 2007) (defining glandula 
paroti'dea).  Included among the list of radiogenic diseases 
is salivary gland cancer.  38 C.F.R. § 3.311(b)(2)(xiv).  

The Veteran developed a radiogenic disease, but the dates of 
his service place him outside of the presumptive period as 
prescribed in 38 C.F.R. § 3.309(d)(3)(ii)(B).  No assessment 
has been performed, however, as to the size and nature of the 
radiation dose or doses that he may have come into contact 
with during his service.  The case, thus, must be remanded to 
allow for such an assessment to be performed.  

Additionally, the RO should ensure that the appellant has 
received notice that complies with the United States Court of 
Appeals for Veterans Claims (Court) recent decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should provide the 
appellant notice of the law and 
regulations addressing Dependency and 
Indemnity Compensation (DIC) claims, 
including (1) a statement of the 
conditions, if any, for which a Veteran 
was service connected at the time of his 
or her death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2.  The RO/AMC should contact the Defense 
Threat Reduction Agency (DTRA) and request 
that the DTRA perform an assessment as to 
the size and nature of the radiation dose 
or doses that he may have come into 
contact with during his service in the 
Occupation of Japan.  

3.  After ensuring any other necessary 
development has been completed (the need 
for obtaining a VA medical opinion 
following the results of the foregoing 
development is left to the discretion of 
the RO/AMC), the RO/AMC should 
readjudicate the appellant's claim.  If 
action remains adverse to the appellant, 
she and her representative should be 
provided with a Supplemental Statement of 
the Case and allowed an appropriate 
opportunity to respond.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or by the Court for development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

